Name: Commission Regulation (EEC) No 275/80 of 6 February 1980 amending for the fourth time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: monetary economics;  economic policy;  agricultural policy;  agricultural activity;  cooperation policy;  plant product
 Date Published: nan

 7. 2. 80 Official Journal of the European Communities No L 30/13 COMMISSION REGULATION (EEC) No 275/80 of 6 February 1980 amending for the fourth time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals amount involved in the transaction becomes due and payable ; Whereas Council Regulation (EEC) No 1418/78 (5), as amended by Regulation (EEC) No 1212/79 (6), provides that the event providing entitlement to the aid for peas and field beans occurs at the moment when those products are used in the manufacture of animal feedingstuffs ; whereas it is, however, very diffi ­ cult to ascertain the exact date on which a given lot is used ; whereas, therefore, in order to ensure uniform application of the system of aid for those products, the conversion rate in force on the day on ^ which the contract is submitted by the manufacturer of animal feedingstuffs should be used for the purposes of calcu ­ lating the amount of that aid in national currency ; Whereas the amount of the aid to be granted to the manufacturer of animal feedingstuffs is that valid on the day on which he lodges his contract with the responsible agency ; whereas taking commercial prac ­ tices into account, the possibility should be provided for of announcing by telex or telegram the lodging of the contract ; Whereas Article 18 (4) of Regulation (EEC) No 3075/78 provides that the total quantity of peas and field beans stated on the certificate must be used in order to qualify for the system of aid ; whereas this provision should be made more flexible by amending Article 19 (2) of that Regulation so as to take better account of the technical difficulties involved ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ('), and in particular Article 2 (6) thereof, Whereas Article 10 ( 1 ) (c) of Commission Regulation (EEC) No 3075/78 (2), as last amended by Regulation (EEC) No 1954/79 (3), lays down that the competent agencies shall check that the price stated in the contracts concluded with producers is at least equal to the minimum price ; whereas, pending Community rules with regard to the date to be used for the purpose of determining the conversion rate to be applied to the minimum price, that date has been fixed by the rules applying in each Member State ; whereas, in the interests of a uniform application of the system, a single date should be fixed and should be made to coincide with the date of the beginning of the marketing year ; Whereas Article 4 (2) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (4) provides that, in the case of transactions carried out pursuant to provisions of the common agricultural policy, the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, are to be paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part ­ transaction was carried out ; Whereas Article 6 of Regulation (EEC) No 1134/68 provides that the time when a transaction is carried out is to be considered the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, in which the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3075/78 is hereby amended as follows : 1 . The following subparagraph is added to Article 10 0 ) (c) :(') OJ No L 142, 30 . 5 . 1978 , p . 8 . (2) OJ No L 367, 28 . 12 . 1978 , p. 9 . (*) OJ No L 226, 6 . 9 . 1979, p . 11 . (&lt;) OJ No L 188 , 1 . 8 . 1968 , p . 1 . (s) OJ No L 171 , 28 . 6. 1978, p . 5. (') OJ No L 153, 21 . 6 . 1979, p . 6 . No L 30/ 14 Official Journal of the European Communities 7. 2. 80 The conversion rate to be applied for the purpose of verifying that the minimum price has been respected in the case of a product harvested during a given marketing year shall be the representative rate in force on 1 July of the marketing year in question.' 2 . The following subparagraph is added to Article 17 ( 1 ): 'Within the meaning of Article 6 of Regulation (EEC) No 1134/68 , the event providing entitlement to the aid for peas and field beans shall be consid ­ ered as having occurred on the day when the above ­ mentioned contract was submitted.' 3 . The first subparagraph of Article 17 (4) is replaced by the following : *4 . The day on which the contract is lodged means :  the day on which this lodging takes place, provided that it is done not later than 4 p.m., or  the day on which a telex or telegram arrives whereby the feedingstuffs manufacturer announces his intention to lodge the contract, provided that : (a) the communication arrives at the competent agency not later than 4 p.m ., (b) the communication includes all the details necessary to identify the contract and, in particular, the names and addresses of the contracting parties as well as the quantity or area concerned, (c) except in the case of force majeure, the contract is physically lodged within five working days following the day on which the communication arrives.' 4 . Article 19 (2) is replaced by the following : '2. Aid shall be paid on production of the certifi ­ cate and after attestation by the agency responsible for checking that the products stated in the certifi ­ cate have been used within the period referred to in Article 18 (4). If the quantity used is equal to or greater than 90 % and less than 98 % of the quan ­ tity stated on the certificate, aid shall be paid proportionately, according to the quantities actually used . If the quantity used is less than 90 % of that stated on the certificate, except in cases of force majeure, no aid shall be paid . If, following a case of force majeure, only a portion of the quantity stated on the certificate is used during this period, aid shall be paid in proportion to the quantities actually used. The aid shall be paid within 120 days of the production of the certificate.' Article 2 This Regulation shall enter into force on 1 March 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 February 1980 . For the Commission Finn GUNDELACH Vice-President